Per Curiam.
“The rule that a judgment is in fieri during the term only and cannot be altered after adjournment relates to judicial and not to clerical errors therein.” Land Bank v. Davis, 215 N.C. 100, 1 S.E. 2d 350.
“The power of the Superior Court, on motion in the cause after notice, to correct clerical errors in the judgment and to make the record speak the truth may not be denied.” Land Bank v. Cherry, 227 N.C. 105, 40 S.E. 2d 799.
The error in the judgment entered at March Term, 1954, plainly disclosed by the record itself, is an obvious clerical error. Judge Carr’s judgment was the appropriate procedure to correct such error. The assignment of error, upon which defendants’ appeal is based, is wholly without merit. The judgment of Judge Carr is
Affirmed.
Barnhill, C. J., and DeviN, J., took no part in the consideration or decision of this case.